BASCHAB, Judge.
The appellant, Robert L. Brooks, pled guilty to negotiating a worthless negotiable instrument, a Class A misdemeanor, and was sentenced to one year in the Madison County Jail, to be followed by placement on the Suspended Work Release Program until all court ordered monies were paid.
Section 13A-5-7(a), Ala.Code 1975, states:
“(a) Sentences for misdemeanors shall be a definite term of imprisonment in the county jail or to hard labor for the county, within the following limitations:
“(1) For a Class A Misdemeanor, not more than one year.”
The sentence imposed by the trial court exceeded the maximum sentence allowed by statute. Therefore, this case is remanded to the trial court to sentence the appellant within the minimum and maximum guidelines for a Class A misdemeanor as provided by law.
REMANDED WITH INSTRUCTIONS. *
All Judges concur.

 Note from the reporter of decisions: On October 17, 1997, on return to remand, the Court of Criminal Appeals affirmed, without opinion.